Citation Nr: 0019252	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  90-03 855	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active military service from June 1965 to May 
1967, and from November 1980 to November 1982.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from August 1988 and October 1988 rating decisions, in which 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) denied, in pertinent part, 
entitlement to service connection for PTSD and a nervous 
disorder.

In January 1992, the Board denied the veteran service 
connection for a psychiatric disorder, including PTSD.  The 
veteran appealed this decision and in June 1993, on the 
parties' Joint Motion for Remand and to Stay Proceedings, the 
United States Court of Appeals for Veterans Claims (the 
Court), in pertinent part, remanded this claim to the Board 
for further action.  In response, the Board remanded this 
claim to the RO for additional evidentiary development in 
December 1993 and January 1998.  

The Board notes that, in a VA Form 21-4138 (Statement in 
Support of Claim) received at the RO in December 1998, the 
veteran appears to be raising claims of entitlement to 
compensation for an eye disorder, cysts on his kidney and 
shortness of breath.  This matter is referred to the RO for 
appropriate action.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD because it developed as a result of stressors 
experienced while he was serving in Vietnam from June 1966 to 
May 1967.  These claimed stressors include: riding shotgun on 
convoys; pulling guard duty on the green line; clearing the 
bush around Hong Kong Mountain; having to jump in bunkers; 
experiencing frequent mortar and rocket attacks (including in 
June 1966, July 1966 and September 1966) and occasionally 
having to fire back; witnessing dead bodies, a tent being hit 
and three individuals being killed; seeing poor, starving 
children eating out of garbage dumps; and visiting his 
brother in Qui Nhon, when an individual began shooting up the 
street. The veteran alternatively claims that he has a 
psychiatric disorder not characterized as PTSD that is 
related to these stressors.  A review of the record reflects 
that additional development by the RO is necessary before the 
Board can proceed further in evaluating the merits of the 
veteran's claim.

During the pendency of the veteran's PTSD appeal, 38 C.F.R. § 
3.304(f), the regulation governing claims for service 
connection for PTSD, was changed effective March 7, 1997.  
Where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  To establish 
entitlement to service connection for PTSD under the former 
regulation, the veteran must submit medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304 (1998).  Under the 
revised regulation, the veteran must submit medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999). 

In January 1998, after determining that a well-grounded claim 
had been presented, the Board remanded it to the RO for the 
following purposes: (1) to obtain potentially pertinent 
morning records; (2) to prepare a summary report detailing 
the nature of any in-service stressful event verified by the 
U.S. Army Environmental Support Group (ESG) (now U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)); and 
(3) to schedule the veteran for a VA psychiatric examination 
to determine the diagnosis of all psychiatric disorders 
present.  

On Remand, the RO partially complied with the Board's remand 
instructions.  For instance, the RO obtained and associated 
with the veteran's claims file morning reports from the 86th 
Engineering Detachment, to which the veteran was assigned.  
These reports confirm that the veteran served with James R. 
Dutton and Charles Flannigan, Jr., two of the three fellow 
servicemen the veteran indicated as having been members of 
his unit in a written statement received in April 1994.  In 
May 1998, despite the fact that the veteran never asserted 
that any of the three servicemen was injured or killed in 
Vietnam, the RO requested evidence from ESG establishing that 
these individuals were wounded, hospitalized or killed while 
serving in Vietnam from June 1966 to May 1967.  Such evidence 
has not been received.  

The veteran's representative, in an Informal Brief of 
Appellant in Appealed Case dated May 2000, asserts that the 
RO has not fulfilled its duty to assist the veteran with 
regard to stressor development and requests a remand to the 
RO to complete such development.  The representative explains 
that the RO merely noted that the named individuals had not 
filed claims for compensation, and did not endeavor to 
corroborate the veteran's alleged stressors by contacting 
these individuals.  The Board notes that the veteran in an 
April 1994 letter indicated that while in Vietnam, he was a 
squad leader and that these individuals were in his squad.  
The veteran's representative in his May 2000 statement has 
provided VA claim numbers for each veteran presumably 
indicating that the VA may have current addresses.  Although 
the Board notes that the RO has attempted to verify whether 
such individuals were wounded or killed in action, the 
veteran's representative has requested additional development 
in this regard which the Board does not find unreasonable if 
the RO or veteran has access to current addresses.  Although 
the veteran has not alleged that he witnessed any of these 
individuals sustaining an injury or dying, the Board does 
note that if the veteran or the RO does have information 
regarding the whereabouts of such individuals, the duty to 
assist should include attempting to obtain statements 
corroborating the veteran's claimed stressors. 

With regard to the medical evidence of record, further 
development is also required.  On Remand, the RO afforded the 
veteran a VA psychiatric examination.  However, the report of 
this examination raises additional questions that need to be 
addressed before the Board can decide the merits of the 
veteran's PTSD claim.  For instance, in the December 1998 
report, the VA examiner indicated that ESG had not identified 
verifiable objective stressors of sufficient severity to 
warrant the establishment of valid combat precursors to a 
delayed stress syndrome diagnosis, and then diagnosed 
generalized anxiety disorder (GAD).  However, the question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Thus, in approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudication personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then, and only then, the case should 
be referred for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner precisely what stressors have been accepted as 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  Zarycki v. Brown, 
6 Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994).  
In this case, however, an examination was necessary because 
the claim also involved diagnosed psychiatric disorders other 
that PTSD.

The Board observes that because the RO never provided the VA 
examiner with a summary report detailing the nature of 
stressful events verified by ESG, it is unclear whether the 
VA examiner considered ESG's September 1990 and February 1996 
findings that: (1) all U.S. installations in Vietnam were 
within enemy rocket range, most U.S. installations were 
within mortar range, and it was not uncommon for a Vietnam 
serviceman to have been rocketed; and (2) there were attacks 
in the An Khe area, the documented base area location of the 
86th Engineering Detachment, in September 1966.  It is not 
apparent to the Board from the language utilized in the 
report if the examiner found no verified stressors at all or 
rather stressors insufficient to give rise to PTSD.  In 
addition, while the VA examiner concluded that the veteran 
had GAD rather than PTSD, he did not opine whether the GAD 
was related to the veteran's period of active service.  
Moreover, he acknowledged that the veteran has been diagnosed 
with and is being treated for post-traumatic stress syndrome 
(PTSS), but he did not explain how PTSD and PTSS differ, or 
opine whether the PTSS was related to the veteran's period of 
active service. 

The record contains a July 1998 report of a psychiatrist 
diagnosing the veteran with "PTSS, lacking sufficient 
numbing criteria for PTSD."  The psychiatrist who prepared 
this report based this diagnosis, in part, on the veteran's 
report of being subject to mortar attacks, a stressor that 
one could argue has been verified by ESG.  
Inasmuch as the veteran is claiming entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, it is pertinent that a medical professional address 
whether any psychiatric disorder with which the veteran has 
been diagnosed is related to his period of active service, 
including any verified stressor.  The Board cannot make such 
a determination without the guidance of a medical 
professional.  

As a final matter, in a March 2000 rating decision, the RO 
proposed to reduce the 100 percent evaluation assigned the 
veteran's prostate cancer to 0 percent.  The RO notified the 
veteran of the proposed reduction by letter dated the same 
month.  In May 2000, the veteran's representative indicated 
in his brief that: (1) the actual reduction was to become 
effective in June 2000; (2) the VA examination report upon 
which the RO based the proposed reduction establishes the 
veteran's entitlement to a compensable evaluation; (3) his 
brief should be accepted as a notice of disagreement (NOD) 
with the reduction; and (4) in light of his filing of an NOD, 
the Board should remand this matter to the RO for issuance of 
a statement of a case (SOC).   

According to the claims file, the RO has not yet effectuated 
the actual reduction in the disability evaluation assigned 
the veteran's prostate cancer.  The representative's filing 
of an NOD with the reduction is thus premature.  Moreover, an 
NOD must be filed with "the activity which entered the 
determination with which disagreement is expressed."  
38 U.S.C.A. § 7105(b)(1) (West 1991); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996).  Once the RO effectuates the 
reduction and is in possession of the veteran's claims file, 
however, it can accept the representative's brief as an NOD 
with the reduction (provided it is received after the RO 
reduces the evaluation).  If this occurs, the RO should then 
issue the veteran an SOC in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30 (1999).  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  Thereafter, the RO 
should provide the veteran an opportunity to perfect his 
appeal of the RO's reduction by submitting a timely and 
adequate substantive appeal.  If the veteran does so, the RO 
should then return the claim's file to the Board.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board is not required, and in fact, has no 
authority, to decide the claim).  

To ensure that the Board's decision is based on a complete 
record and that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following 
development:

1.  The RO should pursue all reasonable 
avenues of development in an attempt to 
obtain statements from James R. Dutton 
and Charles Flannigan, Jr., individuals 
who served with the veteran, 
corroborating any of the claimed 
stressors in this case, if the RO, with 
reasonable diligence has access to 
information regarding the whereabouts of 
these individuals.  The veteran should be 
requested to assist in this development 
to include furnishing any pertinent 
addresses of these individuals or the 
statements themselves.  

2.  The RO should prepare a report 
detailing the nature of any in-service 
stressful event that has been verified by 
ESG (now USASCRUR).  The RO should make a 
specific finding as to whether the 
verified attacks in the An Khe area, the 
documented base area location of the 86th 
Engineering Detachment, in September 1966 
is evidence of an in-service stressful 
event.  If the RO finds that no stressful 
event has been verified, it should so 
state in its report, which should then be 
added to the claims file.

3.  After the above development has been 
accomplished, the RO should afford the 
veteran a comprehensive examination by a 
panel of two psychiatrists, if possible.  
The RO should send notification of the 
scheduled examination to the veteran's 
latest address of record, and warn him 
that a failure to report to the 
examination might result in an 
unfavorable decision.  Prior to the 
examination, the RO should provide the 
examiners with the claims file and copies 
of its stressor report and this Remand 
for review in conjunction with the 
examination.  After conducting all tests 
deemed necessary, the examiners should 
confer and render an opinion on the 
following: (1) the nature of any and all 
psychiatric disorders present; and (2) 
whether it is at least as likely as not 
that any diagnosed disorder is related to 
the veteran's period of active service, 
including, if applicable, any verified 
stressor.  In addition, the examiners 
should discuss the significance of all 
prior diagnoses of record, and to the 
extent they agree that the veteran has 
PTSS, explain how this diagnosis differs 
from PTSD and whether it is related to a 
verified in-service stressor or otherwise 
to the veteran's period of active 
service.  The examiners should express 
clearly the rationale on which they base 
their opinions. 

4.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

5.  In the meantime, and only if 
appropriate, the RO should furnish the 
veteran and his representative a 
statement of the case addressing the RO's 
reduction of the 100 percent evaluation 
assigned the veteran's prostate cancer to 
0 percent, and afford them an opportunity 
to perfect an appeal of this action by 
submitting a substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the statement of the case 
unless he perfects his appeal.

6.  Thereafter, the RO should 
readjudicate the veteran's psychiatric 
disorder/PTSD claim based on all of the 
evidence accumulated.  If the RO denies 
the benefit sought, it should provide the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the claims file is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional medical 
information and to afford the veteran due process of law, and 
the Board does not intimate any opinion, favorable or 
unfavorable, as to the merits of this appeal.  The veteran is 
free to perfect his appeal of the RO's reduction in the 
evaluation assigned his prostate 

cancer and to submit additional evidence in connection with 
his psychiatric disorder/PTSD claim.  However, he is not 
obligated to act unless otherwise notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


